DISSENTING OPINION
Smith, Judge:
I regret that I am not in accord with the prevailing opinion. On the hearing before the United States Customs Court no evidence was introduced other than the official sample. The sample in evidence establishes that it is printed in English words alphabetically arranged and in Japanese ideographs. The book furnishes no definitions whatever of English words, and is consequently useless as an English dictionary.
It is admitted by the Government that the work is primarily designed for an English reading and speaking people and that it is so arranged that an English-reading person could easily find the corresponding Japanese word and meaning. That admission, of course, necessarily implies that the English-speaking person can not use the dictionary unless he understands the signification of the Japanese ideographs. It is further admitted that a person speaking and writing Japanese only could not find in the dictionary the corresponding English word or its meaning. As the dictionary is indexed in English and is not indexed in Japanese, it follows that it would be utterly worthless to a Japanese person either as an English dictionary or as a Japanese dictionary.
The Government contends that the work is printed mainly and chiefly in English words and is not printed chiefly in a foreign language. If by that contention the Government means to say that the work contains more English print than Japanese print, it is completely answered by the sample, the examination of which discloses beyond the peradventure of a doubt that it contains more Japanese print than English print. The space occupied by the Japanese print far exceeds the space taken up by the English print. Taking page 288, selected at random, as a fair sample of language prints in the book, the Japanese ideographs aré nearly five times greater in number than the English words and abbreviations.
Unquestionably the dictionary would be chiefly used by English-reading and English-speaking people, but it would not be and could not be used by them as an English dictionary and is valueless for any English-reading or English-speaking purpose. The chief value and *334worth of the book is the Japanese content, which would be useful to English-speaking students of the Japanese language and to students and scientists who make a specialty of sign, picture, or symbol writing.
As an examination of the sample in evidence discloses that most of the print is in Japanese and as the chief value and worth of the work to the American people is the Japanese content thereof, it is evident that whatever meaning is given to the phrase “printed chiefly in languages other than English,” the importation is entitled to free entry under paragraph 1529. To hold otherwise would, in my opinion, render inoperative the first provision of that paragraph.
In my opinion the judgment of the United States Customs Court should be affirmed.